--------------------------------------------------------------------------------

Exhibit 10.41
 
AMENDMENT TO CONSULTING AND CONFIDENTIALITY AGREEMENT


THIS AGREEMNT IS MADE TO AMMEND CONSULTING AND CONFIDENTIALITY AGREEMENT (the
“Agreement”), dated as of April 15, 2011, entered into by and between Integral
Technologies, Inc., a Nevada corporation, (the “Company” or “Integral”) and
Herbert C. Reedman, Jr., individually, (the “Consultant”).


Section 1. Amendments



(a) Term. The original termination date of April 15, 2014 is hereby amended to
January 31, 2014. Exhibit 1.




(b) Compensation. As of the Termination Date, the Parties acknowledge and agree
that the total amount owed to Consultant by the Company under the Consulting
Agreement is equal to $372,500 (the “Owed Amount”). The Parties further
acknowledge and agree that payment of the Owed Amount by the Company to Reedman
will consist of: (i) three hundred thousand dollars and zero cents ($300,000.00)
evidenced by a promissory note in the form of Exhibit 2 hereto, payable to
Consultant (the “Note”) and (ii) seventy-two thousand five hundred dollars and
zero cents ($72,500.00) (the “Share Amount”) evidenced by 241,666 shares (the
“Shares”) of the Company’s common stock, par value $0.001 per share, which was
determined by dividing the Share Amount by $0.30, the closing price of the
Company’s common stock on January 6, 2014. The issuance of the Note will be made
concurrently with the execution of this Agreement. The issuance of the Shares
will be made within seven (7) days after the execution of this Agreement by both
Parties. Consultant acknowledges receipt of compensation and benefits provided
in the Consulting Agreement and will be entitled to retain all compensation
previously received. Consultant acknowledges and accepts full responsibility for
full and timely payment of any tax obligations arising from this compensation.




(c) Issuance of Company Stock Option. Concurrently with the execution of this
Agreement, Reedman will receive an option to purchase two hundred thousand
(200,000) shares of the Company’s common stock at an exercise price of $0.50 per
share. Reedman acknowledges and agrees that all other issuances of shares of
common stock or securities convertible into or exercisable into shares of the
Company’s common stock which should have been issued to Reedman by the Company
under the terms of the Consulting Agreement are hereby forfeited as of the
Termination Date. Consultant acknowledges and accepts full responsibility for
full and timely payment of any tax obligations arising from this compensation.




(d) Consultant agrees to forfeit all stock options priced at .001 in lieu of
said stock options the company agrees to grant (1,250,000) shares common stock.
The issuance of the Shares will be made within seven (7) days after the
execution of this Agreement by both Parties. Consultant acknowledges and accepts
full responsibility for full and timely payment of any tax obligations arising
from this compensation.




(e) No Other Payments. Except as described in this Section 1, Consultant
acknowledges and agrees that he is not entitled to any other compensation,
severance, benefits or other payments in connection with his engagement by, or
employment or positions with, Company or the termination thereof.



 
/Herbert Reedman Jr/
 
Herbert C. Reedman Jr.
 
Date: 03/21/2014
 
 
 
 
INTEGRAL TECHNOLOGIES, INC.
 
 
 
 
By:
/Doug Bathauer/
 
Name: 
Doug Bathauer
 
 
 
 
Title:
Chief Executive Officer
 
Date:
03/21/2014

--------------------------------------------------------------------------------

Exhibit 2


PROMISSORY NOTE


Bellingham, Washington
 
Dated: February 1, 2014 (the “Original Issuer Date”)
$300,000.00
 
 



For value received, Integral Technologies, Inc., a Delaware corporation having
an address at 805 W. Orchard Drive, Suite 7, Bellingham, Washington 98225
(“Maker”) promises to pay to the order of Herbert C. Reedman having an address
at 1026 Randolph Drive, Yardley, PA 19067 (the “Holder”) or at any other address
Holder hereafter designates to the Maker, in lawful money of the United States,
the sum of THREE HUNDRED THOUSAND AND 00/100 DOLLARS ($300,000.00) (the
“Principal Sum”) as follows: (i) Five Thousand Dollars ($5,000.00) payable on
the 1st of each month beginning on March 1, 2014 and on the 1st of each
consecutive month through March 1, 2015, and (ii) Two Hundred Seventy Two
Thousand, Two Hundred Thirty Four Dollars ($272,234) on February 1, 2016 (the
Maturity Date”). The Maker further promises to pay interest on the unpaid
principal balance hereof at the rate of 6 percent (6%) per annum, interest on
the outstanding balance to be paid on the Maturity Date. Interest shall be
calculated on the basis of a 365 day year and actual days elapsed. In no event
shall the interest charged hereunder exceed the maximum permitted under the laws
of the State of New York.


Any payment pursuant to this Note shall be applied first to interest that has
become due pursuant to this Note and remains unpaid and then to the outstanding
Principal Sum of this Note.


The Maker shall have the option of paying the Principal Sum to Holder in advance
in full or in part at any time and from time to time without premium or penalty;
provided, however, that together with such payment in full the Maker shall pay
to Holder all interest and all other amounts owing pursuant to this Note and
remaining unpaid.


Upon and at any time and from time to time after the occurrence or existence of
an Event of Default, all amounts owing pursuant to this Note shall, at the sole
option of Holder and without any notice, demand, presentment or protest of any
kind (each of which is waived by Maker), become immediately due. An “Event of
Default” occurs or exists if Maker (i) shall default in the payment of the
Principal Sum or interest payable on this Note, when and as the same shall
become due and payable, whether at maturity or by acceleration or otherwise and
such default shall continue unremedied for thirty (30) business days or (ii) has
any receiver, trustee, liquidator, sequestrator or custodian of Maker or any of
Maker’s assets appointed (whether with or without Maker’s consent), makes any
assignment for the benefit of creditors or commences or has commenced against
Maker any case or other proceeding pursuant to any bankruptcy or insolvency
statute, regulation or other law of the United States of America or of any state
or territory thereof or of any foreign jurisdiction or any other statute,
regulation or other law relating to the relief of debtors, to the readjustment,
composition or extension of indebtedness, to liquidation or to reorganization or
any formal or informal proceeding for the dissolution, liquidation or winding up
of the affairs of, or the settlement of claims against Maker.

--------------------------------------------------------------------------------

In no event shall interest pursuant to this Note be payable at a rate in excess
of the maximum rate permitted by applicable law and solely to the extent
necessary to result in such interest not being payable at a rate in excess of
such maximum rate, any amount that would be treated as part of such interest
under a final judicial interpretation of applicable law shall be deemed to have
been a mistake and automatically canceled, and, if received by Holder, shall be
refunded to the Maker, it being the intention of Holder and of the Maker that
such interest not be payable at a rate in excess of such maximum rate.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS. THE MAKER HEREBY IRREVOCABLY CONSENTS TO THE
JURISDICTION OF THE COURTS LOCATED IN NEW YORK, IN THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION
WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.


This Note shall be binding upon the successors, endorsees or assigns of the
Maker and inure to the benefit of the Holder, its successors, endorsees and
assigns. The Maker may not delegate any of its obligations, or assign any of its
rights, under this Note without the prior written consent of the Holder.


This Note shall not be extended or modified orally.


If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.


In the event the Maker experiences a Change in Control (as defined below), the
unpaid principal amount under this Note, and all interest accrued but unpaid
thereon, shall be immediately due and payable. A “Change in Control” means any
of the following: (i) the Maker sells, leases, transfers or otherwise disposes
of all or substantially all of its assets; or (ii) the Maker merges or
consolidates with or into any other “Person”, or any other “Person” merges or
consolidates with or into the Maker, in each case unless the holders of a
majority of the outstanding voting equity interests of the Maker immediately
prior to such merger or consolidation continue to hold a majority of the
outstanding voting equity interests of the resulting or surviving entity.


 
INTEGRAL TECHNOLOGIES INC.
 
 
 
By:/Doug Bathauer/
 
Name: Doug Bathauer
 
Title: CEO


 

--------------------------------------------------------------------------------